UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7140


ANTON THURMAN MCALLISTER,

                    Plaintiff - Appellant,

             v.

WELLPATH HEALTH CARE; ELI LILLY AND COMPANY; DOCTOR
CUNNINGHAM; DOCTOR BASHOLM; MRS. WILLIAMS; ROCKY JOYNER;
MAJOR R. E. SLATER; CAPTAIN C. WARREN; FORSYTH COUNTY
SHERIFF’S DEPARTMENT; FORSYTH COUNTY COUNCIL; HIG CAPITAL
EQUITY FIRM; DR. ALAN RHOADES; BOBBY KIMBROUGH,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:19-cv-01034-CCE-LPA)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anton Thurman Mcallister, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anton Thurman Mcallister seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing the majority of the claims raised in

Mcallister’s civil complaint. The court, however, explicitly allowed several of Mcallister’s

claims related to the alleged deliberate indifference to medical needs to proceed. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The order Mcallister seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order. Accordingly, we deny

Mcallister’s motion to amend the case caption and we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2